Citation Nr: 0902753	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
and grant a claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from July 1993 to May 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Chicago, Illinois 
Regional Office (RO) that denied the veteran's above claims. 


FINDINGS OF FACT

1.	In an August 1999 rating decision, the RO denied service 
connection for PTSD.

2.	Evidence received since August 1999 decision relates to an 
unestablished fact necessary to substantiate the claim.

3.	The veteran's claimed in-service stressors have been 
corroborated by service records or other credible, 
supporting evidence.


CONCLUSIONS OF LAW

1.	The August 1999 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.	New and material evidence sufficient to reopen the claim 
of service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.	The criteria for service connection for PTSD have been 
met.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION


New and Material Evidence to Reopen 

The veteran and her representative contend, in substance, 
that the veteran suffers from PTSD as the result of an 
inservice sexual assault.  An August 1999 decision denying 
service connection for PTSD is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The August 1999 RO decision denied service connection for 
PTSD based on evidence that there was no diagnosis for PTSD 
and that the evidence did not sufficiently establish that the 
veteran was assaulted in service.  Evidence received 
subsequent to the August 1999 decision includes an April 2005 
record from Omaha VA Medical Center diagnosing the veteran 
with PTSD as a result of service.  This evidence is new and 
material, in that it was previously unseen, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability, and it raises a 
reasonable possibility of substantiating the claim.  Thus the 
claim is reopened.  

Service Connection

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the December 2006 
Statement of the Case reopened the claim and considered it on 
the merits; and the veteran's arguments throughout the 
instant appeal have been on the merits.  It is concluded, 
therefore, that there is no prejudice to the veteran in 
conducting a de novo review.

The veteran contends that she is entitled to service 
connection for PTSD related to sexual assault she endured in 
February or March of 1994.  According to the veteran's 
statement, she was raped by T. B., possibly an airman, in the 
coed laundry room after which he threatened the veteran daily 
not to report the incident.  The veteran stated she reported 
the sexual assault to her superior.  She was initially sent 
to the base hospital and then sent to Jacksonville, Florida, 
for a psychological evaluation.  The veteran stated she did 
not believe the incident was investigated by the military or 
the local police.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

A review of the veteran's post-service medical records 
clearly indicates that she has been diagnosed with PTSD; and 
the claims file contains medical evidence linking the 
veteran's PTSD to an alleged assault that occurred in 
service.  See VA examination record, dated April and December 
2005.  Although the evidence does include a diagnosis of PTSD 
tied to the veteran's history of in-service sexual trauma, 
service connection can only be granted on showing credible 
supporting evidence that the claimed in-service stressor 
occurred.  Thus, the remaining issue is whether the reported 
stressor has been corroborated.

A January 1993 entrance examination shows the veteran was 
found to be psychiatrically "normal" without mention of 
present personality disorders.  The records first report the 
veteran's unstable mental state in January 1994.  In the 
January 1994 medical report, the veteran reports being 
"depressed all the time [and crying] all the time."  The 
veteran further reported she felt she was "going nuts" and 
that she was "constantly irritated."  The veteran expressed 
at the time that she was having marital problem with her 
husband who was also on active duty.  The veteran was 
diagnosed as clinically depressed and referred for evaluation 
for prescription anti-depressants.  See In-service medical 
record, dated January 1994. 

The veteran then underwent a psychiatric consultation in 
January 1994.  The consultation report indicates that the 
veteran was unable to adapt with military service, felt the 
Navy was not her lifestyle, and was highly dissatisfied with 
her time in the military.  The record reports that the 
veteran began crying when expressing her frustration and 
unhappiness with being in the military and she indicated that 
although she had been unhappy since Basic Training, her 
depression and adjustment difficulties increased when she 
reported to the Naval Air Station Atlanta in December 1993.  
The military mental health examiner's impression of the 
veteran was that she had personality disorder and he strongly 
recommended that she be "administratively separated from the 
Navy as unsuitable for military service because of her severe 
personality disorder."  See Mental Health Consultation 
Sheet, dated January 1994. 

In numerous post-service medical treatment records, the 
veteran discusses on numerous occasions to her medical 
examiner the trauma of her sexual assault during service and 
the impact in her life presently.  See VA medical treatment 
records, dated May and June 2004, and January and February 
2005.  The veteran has reported continuous problems with 
sleeping due to nightmares regarding her rape, flashbacks, 
inability to work, and difficult recalling dates and time.  
See VA medical treatment records, dated April and December 
2005.  She has stated that after the rape she was not 
provided with counseling in the military and did not believe 
it was investigated.  The veteran has attributed the failure 
of her first marriage to military sexual trauma (MST) and 
because her ex-husband blamed her for the rape.  See VA 
treatment records, dated May 2004.  In response to these 
histories, the veteran was diagnosed with PTSD due to MST.  
See VA treatment records, dated May and June 2004, and 
February 2005.  

VA examinations were conducted in April and December 2005, 
during which the veteran recalls much of what was stated in 
the prior VA treatment reports between May 2004 and February 
2005.  After exam and review of the record, the examiners 
diagnosed her with chronic PTSD. 

While the veteran was diagnosed with personality disorder 
during service this may also indicate PTSD.  The post service 
medical treatment records reflect that the VA medical 
examiners "believ[ed] that it is more likely than not that 
there was an incident which occurred in the military based on 
[the veteran's] report and the report of her family members 
which caused her post traumatic stress disorder and has led 
to significant morbidity and mental health problems since 
that time."  See VA medical examination records, dated 
December 2005.  

Based on current diagnosis, the evidence suggesting in-
service MST, and giving the veteran the benefit of the doubt, 
service connection is warranted.  In light of the positive 
nexus opinion and the post service medical evidence, the 
Board finds that the evidence for and against the veteran's 
claim is at least in equipoise.  In such a case, service 
connection must be granted.  38 U.S.C.A. § 5107(b).  
Consequently, service connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


